DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 1, reference numeral 4 and 5 are missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 4 recites the limitations already introduced in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 2, 4-6, 13-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Otsugu (US 4,740,404) in Fig 5C.
Regarding claims 1 and 4, Otsugu discloses a sealing element 31 for sealing of joints in concrete structures, the sealing element comprising: 
a profile having a center portion 32 and first and second side portions 33 on opposite sides of the center portion 32, the side portions 33 having a top and bottom major surfaces, (Fig 5C)
wherein at least one of the top and bottom major surfaces of the first and/or second side portions 35 is at least partially covered with a functional coating 35 which is operative to bond with a fresh cementitious composition casted against it and allowed to harden (Fig 2, 5C), and 
wherein the center portion 32 is in a form of a planar element having top and bottom major surfaces (Fig 5C).
Regarding claim 2, Otsugu discloses the extremities of the side portions 33 are terminated by bulb-shaped protuberances (Fig 5C).
Regarding claim 5, Otsugu discloses the top and bottom major surfaces of the first and second side portions 33 are at least partially covered with the functional coating 35, (Fig 5C).
Regarding claim 6, Otsugu discloses the center portion 32 is in a form of a planar element having top and bottom major surfaces neither of which is covered with the functional coating 35 (Fig 5C).
Regarding claim 13, Otsugu discloses a method for producing a sealing element 31 according claim 1, the method comprising steps of extruding a first thermoplastic composition comprising the constituents of the profile and applying the functional coating(s) 35 on at least one of the top and bottom major surfaces of the profile (Col 8, Lines 35-65, Col 9, Lines 1-39).  
Regarding claim 14, Otsugu discloses a method for sealing a joint between two sections of concrete (A, B) using an internal waterstop 31, the method comprising steps of providing a sealing element according to claim1 and sequentially casting a first and second sections A, B of concrete such that: 
the first side portion 33 of the profile becomes embedded in the first section of concrete, the second side portion 33 of the profile becomes embedded in the second section of concrete, wherein -5-New U.S. Patent Application 
the center portion 32 is positioned in the joint formed between the two concrete sections (Fig 2, 5C).
Regarding claim 15, Otsugu discloses a method comprising steps of: 
i) positioning the sealing element 31 such that the center portion of the profile is located between upper and lower parts of a split formwork, (Fig 2)
iii) casting a first section of concrete such that the first side portion of the profile becomes embedded in concrete, 
iv) casting a second section of concrete such that the second side portion of the profile becomes embedded in concrete (Fig 2).
Examiner notes that, even though Otsugu does not explicitly recite the split formwork, these are well known in the art components of a casting concrete and therefore are implicitly disclosed by Otsugu.
Regarding claim 16, Otsugu discloses a method for sealing a joint between two sections of concrete using an external waterstop, the method comprising steps of: positioning a sealing element 31 according to claim 1 on a base onto which concrete is to be cast, 
casting a first and a second sections A,B of concrete such that the center portion 32 of the profile is located in or along the joint formed between the casted sections of concrete A, B and the functional coating 35 of the first side portion 33 of the profile is directly connected to the surface of the first section of concrete A and the functional coating 35 of the second side portion 33 of the profile is directly connected to the surface of the second section of concrete (Fig 2, 5C).  
Regarding claim 17, Otsugu discloses a sealed construction comprising two sections of concrete A, B, a gap between the sections of concrete, and a sealing element 31 according to claim 1 located at the joint, (Fig 2, 5C) the first side portion 33 of the profile being bonded to the first section of concrete, the center portion 32 of the profile being -6-New U.S. Patent Application located in the gap or along the gap, and the second side portion 33 of the profile being bonded to the second section of concrete (Fig 2, 5C).  
Regarding claim 18, Otsugu discloses a method comprising sealing a joint in a concrete construction with a sealing element 31 according to claim 1 (Fig 2, 5C).

9.	Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmid (WO 9622429 A1).
Regarding claims 1 and 4 as an alternative, Schmid discloses a sealing element 1 for sealing of joints in concrete structures, the sealing element comprising: 
a profile having a center portion and first and second side portions 7, 8 on opposite sides of the center portion, the side portions having a top and bottom major surfaces, (Fig 11)
wherein at least one of the top and bottom major surfaces of the first and/or second side portions 7, 8 is at least partially covered with a functional coating 34 which is operative to bond with a fresh cementitious composition casted against it and allowed to harden (Fig 11), and 
wherein the center portion is in a form of a planar element having top and bottom major surfaces (Fig 11).
Regarding claim 3, Schmid discloses wherein the first and second side portions 7, 8 are in form of planar elements (Fig 11).

10.	Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Otsugu (US 4,740,404) in Fig 1.
Regarding claims 1 and 4 as an alternative, Otsugu discloses a sealing element 1 for sealing of joints in concrete structures, the sealing element comprising: 
a profile having a center portion 2c and first and second side portions 2a on opposite sides of the center portion 2c, the side portions 2a having a top and bottom major surfaces, (Fig 1, 2)
wherein at least one of the top and bottom major surfaces of the first and/or second side portions 2a is at least partially covered with a functional coating 5 which is operative to bond with a fresh cementitious composition casted against it and allowed to harden (Fig 1, 2), and 
wherein the center portion 2c is in a form of an expansion element (Fig 1, 2).
Regarding claim 7, Otsugu discloses the expansion element is in a form of a hollow profile having a closed cross section (Fig 2).
11.	Claim(s) 1, 8-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Knebel (US 2015/0231863).
Regarding claims 1 and 4, Knebel discloses a sealing element 1 for sealing of joints in concrete structures, the sealing element comprising: 
a profile 2 having a center portion and first and second side portions on opposite sides of the center portion, the side portions having a top and bottom major surfaces, (Fig 1B)
wherein at least one of the top and bottom major surfaces of the first and/or second side portions is at least partially covered with a functional coating 3 which is operative to bond with a fresh cementitious composition casted against it and allowed to harden (Fig B), and 
wherein the center portion is in a form of a planar element having top and bottom major surfaces (Fig 1B).
Regarding claim 8-10, Knebel discloses the profile 2 is composed of a first composition comprising at least one thermoplastic polymer P1 (Par 0025, 0026) and wherein the functional coating 3 comprises: a first adhesive 4 and a contact mediator 5 (Fig 1B), (Par 0021); wherein the first adhesive 4 is a pressure sensitive adhesive (Par 0013); wherein the contact mediator 5 is a layer of fiber material (Thermoplastic polymer), (Par 0021).
Regarding claims 8 and 11, Knebel discloses the profile 2 is composed of a first composition comprising at least one thermoplastic polymer P1 (Par 0025, 0026) and wherein the functional coating 3 comprises: at least one thermoplastic polymer P2 (Par 0013, 0018, 0021) and at least one solid particulate filler F (0018), wherein the particles of the at least one solid particulate filler F are distributed throughout the entire volume of the functional coating (Fig 1B); wherein the at least one solid particulate filler F is an inorganic filler selected from the group consisting of inert mineral fillers (0050).
Regarding claims 8 and 12, Knebel discloses the profile 2 is composed of a first composition comprising at least one thermoplastic polymer P1 (Par 0025, 0026) and wherein the functional coating 3 comprises: at least one thermoplastic polymer P3, which changes its consistency under the influence of highly alkaline medium and a second adhesive; wherein the thermoplastic polymer P3 is selected from the group consisting of polyvinyl alcohol, thermoplastic copolyester, and copolymer of vinyl acetate and/or wherein the second adhesive is a pressure sensitive adhesive (Par 0013, 033)

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/21/2022